Citation Nr: 1035216	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  05-26 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to October 
1967.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

In February 2008 the Board remanded the case for further action 
by the originating agency.  The case has been returned to the 
Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board advised the Veteran in an August 2010 letter that the 
Veterans Law Judge that presided over his hearing in June 2007 
was no longer employed by the Board.  The Veteran was advised of 
his right to have another hearing conducted by a Board member who 
will sign his final Board decision.  In an August 2010 response, 
the Veteran requested a new hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing before a Veterans Law Judge of the 
Board of Veterans' Appeals at the local 
regional office, following the usual 
procedures under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.704 (2009).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


